Case 1:20-cv-03580-REB Document 2 Filed 12/07/20 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No. 20-3580

CENTER FOR BIOLOGICAL DIVERSITY, and
WESTERN WATERSHEDS PROJECT,

       Plaintiffs,

v.

U.S. DEPARTMENT OF THE INTERIOR; DAVID BERNHARDT, in his official capacity as
Secretary of the U.S. Department of the Interior; U.S. FISH AND WILDLIFE; AURELIA
SKIPWITH, in her official capacity as Director of the U.S. Fish and Wildlife Service; BUREAU
OF LAND MANAGEMENT; WILLIAM PENDLEY, exercising the authority of the Director of
Bureau of Land Management; U.S. FOREST SERVICE; VICKI CHRISTIANSEN, Chief, U.S.
Forest Service; NATIONAL PARK SERVICE; MARGARET EVERSON, exercising the
authority of the Director, National Park Service.

       Defendants.



                PLAINTIFFS’ CORPORATE DISCLOSURE STATEMENT


                                       INTRODUCTION

       Pursuant to Fed. R. Civ. P. 7.1, Plaintiffs, Center for Biological Diversity and Western

Watersheds Project, through their undersigned counsel, hereby certify to this Court that there are

no parent corporations of, or any publicly-held corporations that own stock in, Plaintiffs’ non-

profit corporations.


Dated: December 7, 2020                      Respectfully submitted,

                                             /s/ Ryan Adair Shannon
                                             Ryan Adair Shannon
                                             Center for Biological Diversity
                                             P.O. Box 11374


                        CORPORATE DISCLOSURE STATEMENT—1
Case 1:20-cv-03580-REB Document 2 Filed 12/07/20 USDC Colorado Page 2 of 2




                                  Portland, OR 97211
                                  (503) 283-5474
                                  Fax: (503) 283-5528
                                  rshannon@biologicaldiversity.org

                                  Counsel for the Center for Biological Diversity


                                  /s/ Talasi B. Brooks
                                  Western Watersheds Project
                                  P.O. Box 2863
                                  Boise, ID 83714
                                  (208)336-9077
                                  tbrooks@westernwatersheds.org

                                  Counsel for Western Watersheds Project




                 CORPORATE DISCLOSURE STATEMENT—2
